Citation Nr: 0606705	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  01-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1963 to December 
1976.  He served in the Alabama Army National Guard from 
March 1977 to December 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of October 2003 for additional 
development.  This matter was originally on appeal from an 
October 2001 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

At a travel board hearing held in September 2002, the veteran 
withdrew his claim of entitlement to service connection for a 
nerve disorder as a result of exposure to herbicides.  
Accordingly, this issue is no longer before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence of record shows that no chronic 
disability resulted from the injury the veteran reportedly 
sustained to his left knee during service, and there is no 
competent medical evidence linking the veteran's currently 
diagnosed "arthritis pains" of the left knee to an incident 
of his military service. 

2.  The evidence of record does not satisfactorily prove or 
disprove that the veteran engaged in combat with the enemy; 
the claimed stressors are related to combat and consistent 
with the circumstances, conditions, or hardships of his 
service.  

3.  There is competent medical evidence of record that the 
veteran has post-traumatic stress disorder as a result of in-
service stressors.

CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 3.303 (2005).

2.  Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A.        §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(d), (f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  No discussion as to whether VA met its statutory 
obligations under the VCAA is warranted with respect to the 
post-traumatic stress disorder (PTSD) claim given the 
favorable disposition of this issue.  

As for the left knee disorder claim, the Board finds that 
VA's enhanced duty to notify under the VCAA has been met.  In 
this regard, the Board notes that in correspondence dated in 
April 2004, the Appeals Management Center (AMC) advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The April 2004 VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The Board also recognizes that the April 2004 VCAA 
notice specifically requested that the veteran provide any 
evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159(b)(1) (2005).  

The Board observes that a development letter was mailed to 
the veteran in July 2001 prior to the October 2001 rating 
decision, but full 38 U.S.C.A. § 5103(a) notice was not 
provided to the veteran until April 2004 as detailed above.  
During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The veteran's case 
was reconsidered again in September 2005 and the Supplemental 
Statement of the Case (SSOC) was provided to the veteran.  
Also, the Board notes that the notice was provided by the AMC 
prior to the most recent transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the claim 
would not be prejudicial error to the veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
October 2001 rating decision, March 2002 Statement of the 
Case (SOC), and September 2005 SSOC, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach the decision.  The March 2002 SOC and September 2005 
SSOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that 
several efforts to obtain a complete set of the veteran's 
service medical records and personnel records have been to no 
avail and that further efforts to obtain outstanding service 
records would be futile in the current appeal.  38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2005).  The 
RO and AMC requested treatment records identified by the 
veteran from Tuscaloosa VA Medical Center (MC).  The RO 
scheduled the veteran for the travel board hearing held in 
September 2002.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.     


Service Connection for Left Knee Disorder

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b) (West 2002).  Dixon v. Derwinski, 3 Vet. 
App. 261, 264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

At the September 2002 hearing, the veteran presented sworn 
testimony that he sustained an injury to his left knee in a 
motor vehicle accident in 1974 while stationed at Fort Ord.  
The veteran reported that he was treated at the hospital at 
which time he was told that his injury was "like torn 
ligaments."  He maintained that after he was discharged from 
service his knee began to bother him again around 1980, at 
which time he saw a physician through his employment; he 
received follow-up treatment at the Columbus Hospital and 
VAMCs in Jackson, Mississippi and Tuscaloosa, Alabama.  He 
affirmed that he had had problems with his knee ever since 
the injury during service.  He complained that he currently 
experienced soreness, fatigue, and give away in his left 
knee.  Lastly, he indicated that he was advised that he had 
"some type of rheumatism" in his knee. 

A complete set of the veteran's service medical records are 
not of record through no fault of the veteran.  Therefore, 
the Board concedes that the veteran sustained an injury to 
his left knee during service in 1974 essentially how he has 
reported this event. 

Records from the Alabama Army National Guard, however, showed 
that no complaints or findings of a left knee disorder were 
noted on a March 1977 Report of Medical History, October 1979 
examination report, and undated Report of Medical History.  
Records from Dr. J.S./Columbus Hospital dated from July 1981 
to August 1981 noted no complaints or findings of a left knee 
disorder.  A hospital summary from Jackson VAMC showed that 
the veteran was indeed hospitalized from August 1981 to 
September 1981 on referral from Columbus Hospital for an 
unrelated matter.  No complaints of a left knee disorder, 
however, were documented at that time.  Records from Dr. R.L. 
dated from April 1977 to January 1985 and an April 1985 VA 
examination report were also negative. 

Private treatment records that included records from Baptist 
Memorial Hospital and Dr. G.N. dated from August 1994 to May 
1997 showed that the veteran complained of numbness in both 
legs in connection with his complaint of back pain in April 
1997.  VA treatment records dated from June 1996 to October 
2004 showed that beginning in June 1996 and thereafter, the 
veteran complained of pain, numbness, and a burning sensation 
in his "left leg" and sometimes in both of his legs.
An October 1996 report noted that an electromyograph revealed 
bilateral S1 radiculopathy.  Records dated in May 2000 showed 
for the first time that the veteran complained of "giving 
out" of his left knee of one month duration.  He denied a 
history of trauma.  He further reported a history of shooting 
pains in "both knees" that seemed related to his lower back 
pain.  The assessment was "knee pain."  An October 2002 
record noted that the veteran had "arthritis pains" in his 
left knee and that he experienced relief with Relafen.  The 
assessment was arthritis of the left knee, stable on Relafen.  

The foregoing medical evidence shows that the veteran has 
been diagnosed with "arthritis pains" of the left knee 
approximately 24 years after his discharge from active 
service in 1976.  The mere fact of an in-service injury is 
not enough; there must be a chronic disability resulting from 
that injury.  While the veteran may have sustained an injury 
to his left knee during service, no chronic disability 
resulting from that injury is shown by the medical evidence 
of record.  Moreover, the current diagnosis of "arthritis 
pains" of the left knee is too remote in time to support a 
finding of in-service onset.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (providing that a prolonged 
period of absence of medical complaints for a condition can 
be considered as a factor in resolving the claim).  There is 
also no competent medical evidence of record that links the 
current knee disorder to an incident of the veteran's 
military service.   While the veteran is competent to 
describe his subjective symptoms, he does not possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, 
service connection for a left knee disorder is not warranted. 


Service Connection for PTSD

The veteran seeks entitlement to service connection for PTSD 
as a result of exposure to in-service stressors.  At the 
September 2002 hearing, the veteran testified that he was an 
ammunition sergeant for the 1st to 8th Cavalry Division and 
that he and his unit were often ambushed.  He reported that 
he witnessed the downing of a C-130 in October 1968, when he 
was stationed in Ashau Valley.  He witnessed people who 
sustained injuries by mortar rounds on the Landing Zone while 
stationed at Da Nang/Quang Tri; his I Corps/Command Post 10 
was mortared all the time and sustained a direct hit in June 
1968.  He recalled that a friend, whose name he did not 
remember, accidently blew himself up in an ammunition dump in 
February 1968.   

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to element (2), evidence of an in-service 
stressor event, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2005).  

The veteran's DD Form 214 indicates that his military 
occupation specialty was an armorer/unit supply specialist 
and that his secondary occupation was an equipment storage 
specialist.  He was awarded the Vietnam Service Medal, 
Vietnam Campaign Medal, Vietnam Cross of Gallantry with Palm, 
and Bronze Star Medal.  The Board notes that countries other 
than the United States have given United States veterans 
awards (e.g., Vietnam Cross of Gallantry), both for service 
and bravery.  These awards may be considered to be 
indications of combat, but are not given the same level of 
credit that United States awards are given.  The Board also 
notes that the Bronze Star Medal may be awarded for either 
valor (combat service) or meritorious service (may be combat 
service).  The veteran's service personnel records are 
missing through no fault of the veteran.  The personnel 
records may have shed light on the reasons the veteran was 
awarded the Vietnam Cross of Gallantry with Palm and Bronze 
Star Medal.  Consequently, the evidence does not 
satisfactorily prove or disprove that the veteran engaged in 
combat with the enemy.  Accordingly, reasonable doubt must be 
resolved in the veteran's favor as to this material issue.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
The claimed stressors are related to combat and consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  The Board therefore finds that combat 
status is established, and the occurrence of the claimed 
stressors is established.

In regard to elements (1) and (3), VA treatment records dated 
from May 2001 to August 2001 show that the veteran underwent 
several therapy sessions and was diagnosed with PTSD based on 
Vietnam stressors by licensed clinical social worker, K.T.  
This diagnosis has been confirmed by Dr. J.H.H., a VA 
clinical psychologist, who administered various tests (Beck 
scales).  VA treatment records dated from October 2001 to 
October 2004 show that the veteran continued to be diagnosed 
with PTSD according to VA staff psychiatrist, Dr. C.B.  
Ideally, a diagnosis of PTSD should conform to DSM-IV 
[American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders].  38 C.F.R. § 4.125 
(2005).  The Board, however, finds that it would be a waste 
of judicial resources to remand the claim for a VA 
examination where a positive diagnosis of PTSD would 
reinforce VA treating physicians' diagnosis of PTSD and a 
negative diagnosis for PTSD would at the very least place the 
evidence in relative equipoise on the material issue of 
whether the veteran has PTSD thereby warranting the 
resolution of reasonable doubt in the veteran's favor. 

Thus, the Board finds that the evidence shows that the 
veteran has been diagnosed with PTSD, which in turn has been 
linked by competent medical evidence to his claimed Vietnam 
stressors.  Accordingly, the veteran meets all three of the 
criteria of 38 C.F.R. § 3.304(f) (2005) for a grant of 
entitlement to service connection for PTSD.  



ORDER

Service connection for a left knee disorder is denied.

Service connection for post-traumatic stress disorder is 
granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


